Citation Nr: 0947627	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  08-09 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation higher than 10 percent for 
service-connected hypertension.

2.  Entitlement to an evaluation higher than 30 percent for 
service-connected acanthosis nigricans and xerosis.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel



INTRODUCTION

The Veteran had active service from August 1966 to August 
1969 and from September 1969 to May 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  


FINDINGS OF FACT

1.  Throughout the claim/appeal period, the preponderance of 
the evidence is against finding that the Veteran's 
hypertension is manifested by diastolic blood pressure 
readings of predominantly 110 or more or systolic blood 
pressure readings of predominantly 200 or more.

2.  Throughout the claim/appeal period, the preponderance of 
the evidence is against finding that manifestations of the 
Veteran's acanthosis nigricans and xerosis cover more than 40 
percent of his body, more than 40 percent of his exposed skin 
areas, or require constant or near-constant systemic therapy.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 
percent for the Veteran's hypertension have not been not met 
or approximated for the entire claim/appeal period.  38 
U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code (DC) 7101 (2009).

2.  The criteria for a disability rating higher than 30 
percent for the Veteran's acanthosis nigricans and xerosis 
have not been not met or approximated for the entire 
claim/appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.118, DC 7806 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Veterans Appeals (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  

As to claims for increase, the U.S. Court of Appeals for 
Veteran Claims previously held that a detailed notice, 
tailored to the specific aspects of each claim, must be 
provided under 38 U.S.C.A. § 5103(a).  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  However, the Federal Circuit 
Court recently reversed that decision, holding that what is 
required is generic notice of the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment and earning capacity, 
as well as general notice regarding how disability ratings 
and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, No. 08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 
2009).  See Dingess v. Nicholson, supra.

In the present case, the Veteran was informed in the December 
2006 VCAA notice letter that evidence was required to show 
that his service-connected disabilities had become worse in 
order to establish entitlement to increased evaluations.  The 
RO letter also explained what evidence VA would obtain and 
make reasonable efforts to obtain on the Veteran's behalf in 
support of his claims.  The RO further explained how VA 
assigns disability ratings and effective dates, and included 
a thorough description of the types of evidence that the 
Veteran should submit in support of his increased rating 
claims.  Thus, the December 2006 VCAA notice letter, which 
was sent prior to the initial adjudication of the claims, 
fully satisfied the notice requirements with respect to the 
Veteran's increased rating claims.  Moreover, although no 
longer required, the Veteran was sent notice which complied 
with the requirements outlined in Vazquez-Flores v. Peake, 
supra, in June 2008.  

Moreover, the record reflects that the Veteran has been 
provided with a copy of the above rating decision, the 
February 2008 Statement of the Case (SOC), and the April 2008 
and July 2008 Supplemental Statements of the Case (SSOCs), 
which cumulatively included thorough discussion of the facts 
of the claims, pertinent laws and regulations, notification 
of the bases of the decisions, and a summary of the evidence 
considered to reach the decisions.  

In view of the foregoing, the Board concludes that the 
requirements of the notice provisions of the VCAA have been 
met, and there is no outstanding duty to inform the Veteran 
that any additional information or evidence is needed.  
Quartuccio, 16 Vet. App. at 187.  Moreover, neither the 
Veteran nor his attorney has demonstrated any prejudicial or 
harmful error in VCAA notice.  See Shinseki v. Sanders, 
supra.

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with medical examinations in connection with his 
increased rating claims in September 2006 (hypertension), 
December 2006 (skin disease), and July 2008 (hypertension and 
skin disease).  It is notable that the December 2006 VA 
medical examination did not include claims folder review.  
However, as the current level of disability is of primary 
concern in this case, the absence of claims folder review 
does not render the examination inadequate.  Also, VA 
treatment records adequately identified as relevant to the 
claims have been obtained, to the extent possible, and are 
associated with the claims folder.  

It appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  The Veteran specifically 
indicated in the March 2009 VCAA notice response that he had 
no other information or evidence to submit to VA to 
substantiate his claims, and asked that his case be returned 
to the Board as soon as possible for appellate consideration.    

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to the claims adjudicated herein.  Accordingly, the 
Board will proceed with appellate review.  

II.  Increased Evaluations for Hypertension and Skin Disease

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of 
the "present level" of a disability may result in a 
conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period 
the increased rating claim has been pending and, 
consequently, staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

A.  Increased Evaluation for Hypertension

The Veteran seeks a disability evaluation higher than 10 
percent for hypertension.  He filed his claim for an 
increased rating in April 2006, and is currently rated under 
Diagnostic Code 7101 for hypertensive vascular disease.  

Under DC 7101, a 10 percent evaluation is warranted for 
diastolic pressure predominately 100 or systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
A 20 percent disability evaluation requires diastolic 
readings of predominantly 110 or more or; systolic readings 
of 200 or more.  A 40 percent disability evaluation required 
diastolic readings of predominantly 120 or more.  A 60 
percent disability evaluation required diastolic readings of 
predominantly of 130 or more.  38 C.F.R. § 4.104, DC 7101 
(2009).

In order for the Veteran to receive the next higher rating of 
20 percent, the evidence must show that the Veteran 
demonstrates a diastolic pressure predominantly of 110 or 
more, or; systolic pressure predominantly of 200 or more.  A 
review of the medical evidence of record, however, does not 
depict such a disability picture.  The medical evidence, 
which includes VA hypertension examination reports dated in 
September 2006 and July 2008 as well as VA treatment records 
from November 2005 to May 2008, shows that the Veteran's 
diastolic pressure ranged from 64 to 89 and his systolic 
pressure ranged from 129 to 161 during the time relevant to 
the claim/appeal period.  Thus, the Board finds that the 
symptomatology associated with the Veteran's hypertension 
more closely approximates the schedular criteria for the 
currently assigned 10 percent evaluation and the assignment 
of a higher schedular evaluation is not warranted.

In making the above determination, the Board has considered 
whether staged ratings are warranted.  In this regard, the 
Board notes that the Veteran indicated in May 2008 that his 
hypertension had increased in severity during the course of 
the appeal period.  Thereafter, the Veteran was afforded a VA 
hypertension examination in July 2008 and the examiner wrote 
that the Veteran's chronic hypertension due to diabetes 
mellitus had required doubling of his lisinopril (i.e., 
hypertension medication) dosage to control his blood pressure 
adequately.  This evidence tends to support the Veteran's 
assertion that his hypertension had worsened in severity.  
Nonetheless, as stated above, the Veteran does not meet or 
approximate the schedular requirements for a higher 
disability rating because the blood pressure readings 
demonstrated by the Veteran during the time relevant to the 
claim/appeal period are not of such a severity so as to 
warrant an increased schedular evaluation for hypertension.  
Thus, as the factual findings do not show distinct time 
periods where the Veteran's hypertension exhibited symptoms 
that would warrant different ratings, a staged rating is not 
warranted.  See Hart, supra.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, after careful review of the available 
diagnostic codes and the evidence of record, the Board finds 
there are no other codes that provide a basis to assign an 
evaluation higher than the rating assigned herein. 

The Board has further considered whether the Veteran's 
hypertension warrants referral for consideration of a higher 
rating on an extraschedular basis.  38 C.F.R. 
§ 3.321(b); see Barringer v. Peake, 22 Vet. App. 242 (2008).  
However, after review of the record, the Board finds that any 
limits on the Veteran's employability due to his service-
connected disability have been contemplated in the currently 
assigned 10 percent disability rating under DC 7101.  The 
evidence does not reflect that the Veteran's claimed 
disability has necessitated any frequent periods of 
hospitalization or caused marked interference with 
employment.  The record does not show an exceptional or 
unusual disability picture not contemplated by the regular 
schedular standards that would warrant consideration of the 
assignment of an extraschedular rating.  Since application of 
the regular schedular standards is not rendered impracticable 
in this case, referral of this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
consideration of the assignment of an extraschedular 
evaluation is not warranted.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  

Under the provisions of 38 U.S.C.A. § 5107(b), reasonable 
doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  38 C.F.R. § 
3.102.  The Board finds, however, that the preponderance of 
the evidence is against the Veteran's claim, and that 
doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

B.  Increased Evaluation for Acanthosis Nigricans and Xerosis

The Veteran seeks a disability evaluation higher than 30 
percent for his service-connected acanthosis nigricans and 
xerosis.  He is currently rated under the hyphenated 
diagnostic code of DC 7899-7806 for an unlisted disease rated 
by analogy to eczema or dermatitis.  38 C.F.R. § 4.27.

Under the DC 7806, a 10 percent rating is prescribed for 
dermatitis or eczema manifested by at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or; intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  A 30 
percent rating is prescribed for dermatitis or eczema 
manifested by 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12-month period.  A 50 percent rating is 
prescribed for dermatitis or eczema more than 40 percent of 
the entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  38 C.F.R. § 4.118, DC 7806 
(2009).  Dermatitis or eczema is to be rated under either the 
criteria under Diagnostic Code 7806 or to be rated as 
disfigurement of the head, face, or neck (DC 7800) or scars 
(DCs 7801, 7802, 7803, 7804, or 7805), depending upon the 
predominant disability.
 
In order for the Veteran to receive the next higher rating of 
50 percent, the evidence must show that the Veteran's skin 
disability covers more than 40 percent of the entire body or 
more than 40 percent of exposed areas affected or otherwise 
requires constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  A review of the medical 
evidence of record, however, does not depict such a 
disability picture.  At the December 2006 VA skin diseases 
examination, the examiner wrote that the total body surface 
covered by the Veteran's atrophic brownish lesions was 11 
percent and the exposed area affected was 0 percent.  The 
examiner also noted that the Veteran had no systemic symptoms 
and only used ammonium lactate lotion twice daily to treat 
his skin disability. 

More recently, the July 2008 VA skin diseases examiner noted 
that the percentage of exposed areas affected by the 
Veteran's skin disability was less than 1 percent and the 
percentage of unexposed areas affected was about 5 percent.  
While the examiner did not specifically provide a percentage 
for total body affected, it is clear from the above notations 
that the manifestations of the skin disability do not cover 
more than 40 percent of the entire body.  The examiner also 
commented that there were no constitutional symptoms 
associated with the Veteran's claimed skin disability and 
reported that the Veteran used a moisturizing lotion to treat 
his skin disability.  Furthermore, VA treatment records 
contain no objective findings to indicate that the Veteran's 
skin disability covers more than 40 percent of his body, more 
than 40 percent of his exposed areas, or requires constant or 
near-constant systemic therapy. 

In view of those findings, the Board finds that the 
symptomatology associated with the Veteran's skin disability 
does not more closely approximate the schedular criteria for 
a 50 percent evaluation and, consequently, the Board finds 
that assignment of a schedular evaluation higher than 30 
percent is not warranted.

In making the above determination, the Board has considered 
whether staged ratings are warranted.  However, the factual 
findings do not show distinct time periods where the 
Veteran's skin disability exhibited symptoms that would 
warrant different ratings.  Thus, a staged rating is not 
warranted.  See Hart, supra.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, after careful review of the available 
diagnostic codes and the evidence of record, the Board finds 
there are no other codes that provide a basis to assign an 
evaluation higher than the rating assigned herein. 

We have further considered whether the Veteran's skin 
disability warrants referral for consideration of a higher 
rating on an extraschedular basis.  38 C.F.R. § 3.321(b); see 
Barringer v. Peake, supra.  However, after review of the 
record, the Board finds that any limits on the Veteran's 
employability due to his service-connected skin disability 
have been contemplated in the currently assigned 30 percent 
disability rating under DC 7806.  The evidence does not 
reflect that the claimed disability has necessitated any 
frequent periods of hospitalization or caused marked 
interference with employment.  The record does not show an 
exceptional or unusual disability picture not contemplated by 
the regular schedular standards that would warrant 
consideration of the assignment of an extraschedular rating.  
Since application of the regular schedular standards is not 
rendered impracticable in this case, referral of this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for consideration of the assignment of an 
extraschedular evaluation is not warranted.  See Thun v. 
Peake, supra.  

In summary, the Board finds that the preponderance of the 
evidence is against the Veteran's claim and there is no 
reasonable doubt to be resolved in his favor.  38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.



ORDER

Entitlement to an evaluation higher than 10 percent for 
service-connected hypertension is denied.

Entitlement to an evaluation higher than 30 percent for 
service-connected acanthosis nigricans and xerosis is denied.  



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


